Title: From George Washington to William Thornton, 18 November 1799
From: Washington, George
To: Thornton, William



Dear Sir,
Mount Vernon 18th Novr 1799

Your favour of the 13th inst: came duly to hand. I am now making arrangements at the Bank of Alexandria for obtaining money. When this is accomplished, I will forward a check, on that Bank, for the $1000 required by Mr Blagden, & hope it will be in time to answer his purposes.
I have no objection to Mr Blagden’s frequent calls for money; but I fear the work which is not ennumerated in the Contract with him, is pretty smartly whipped up in the price of it. I had no expectation (for instance) that a Well little more than 30 feet deep, was to cost me upwards of £70. I may, however, have misconceived the matter, from ignorance of the usual rates. With great esteem & regard—I am—Dr Sir Yr Obedt Hble Servt

Go: Washington

